Eastman, J.
In Stevens v. Goffstown, 1 Foster’s Rep. 454, 459, it was said and substantially held, that after a report has been made upon the reference of a petition, every proper presumption is to be made in favor of the regularity of the prior proceedings; and that the court will not depart from the records and papers on file, and go into an examination of extraneous matters going, to affect the preliminary proceedings; that so long as their records and files show that they have jurisdiction of the subject matter, they will *300not go beyond them and consider matters that are unseasonably brought into court.
The principles adopted in that case have been applied to the decisions of several cases that have since come before us, and must be regarded as settling the question at bar.
The petition for the discontinuance of this road appears to have been in due form, and the record showing the vote of di'seontinuánce well enough! No exception has been taken to either; orto the sufficiency of the notice of the pendency of the petition. The preliminary proceedings before the court were regular, and so far as the record shows, legal; and the court upon the face of the papers had full jurisdiction of the case.
But the objection is now taken that the court have not jurisdiction of the case, because the meetings of the aider-men and common council of the city were not holden for the purpose of discontinuing the highway, nor any notice given before hand that a resolution would be introduced in relation thereto. Such is the statement of the position in the argument. It is, in effect, that no legal vote has ever been passed for the discontinuance of the highway. But that question cannot now be considered. Having jurisdiction of the case, as its records show, the court will not, at this late day, after a second report has been made upon the application, go beyond those records and consider matter preliminary to the reference of the petition, which should have been brought to their notice, if intended to be relied upon, before the petition was first referred to the commissioners.
A default, after notice, on the petition for the discontinuance of a highway, has the same effect upon the previous proceedings and the sufficiency of the petition, as a default in other legal proceedings. After the default, all the allegations in the petition and the regularity of the same will be taken as true. The default admits their truth in the *301same manner that the allegations in a writ are admitted by a default.
Without, then, considering the question whether it was necessary to have previous notice given, stating the purpose of the meeting, at which the vote of discontinuance was passed by the city government, we think that the exceptions taken to the acceptance of the report must be overruled for ¿he reasons stated; and that there must be,

Judgment on the report.